Citation Nr: 0103631	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 643	)	DATE
	)
	)


THE ISSUE

Whether a September 1998 decision of the Board of Veterans' 
Appeals (Board) which awarded a 10 percent disability rating 
for sinusitis should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board based on CUE motion as to 
the Board decision of September 18, 1998, which awarded a 10 
percent disability rating for sinusitis

The record reflects that the veteran was initially 
represented by a private attorney in his CUE claim, but that 
the attorney terminated his practice and withdrew as the 
veteran's representative in February 2000.  No new 
representative has been obtained by the veteran.

By correspondence dated in November 1999, the Board advised 
the veteran and his former attorney about the final CUE 
regulations published in January 1999.  The veteran was 
informed that he had an additional sixty (60) days to provide 
additional information and argument in view of the 
regulations or to indicate whether he wished to withdraw his 
CUE motion.  Further, it was stated that if no additional 
argument or evidence was submitted within this period, the 
Board would proceed with adjudication of the CUE claim.  The 
veteran responded later that same month that he wished to 
proceed with his CUE claim.

(The veteran's CUE motion regarding Board decisions of May 9, 
1967, and May 28, 1971, which denied the claim of service 
connection for a pulmonary disability is addressed in a 
separate decision under the same docket number).


FINDINGS OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors, of fact or law in the September 
1998 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2000); Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs (VA) adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Rule 1404(b) (38 C.F.R. § 20.1404(b)), provides as follows:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in December 2000, held that the 
requirement set forth in Rule 1404(b) that a claimant specify 
the basis for his CUE claim was reasonable but the rule was 
invalid to the extent that the last sentence of Rule 1404(b) 
operated in conjunction with Rule 1409(c) to allow the Board 
to permanently deny a CUE claim without ever reaching the 
claim's merits.  In the event that the moving party's motion 
does not adequately set forth specific grounds of CUE, the 
appellant's motion is to be dismissed without prejudice to 
the submission of more specific allegations.  Disabled 
American Veterans, et al. v. Gober, No. 99-7061 (Fed. Cir. 
December 8, 2000).

In the September 1998 decision, the Board, among other 
things, awarded a 10 percent disability rating for sinusitis.  
The Board found that the disability was productive of one 
episode of sinusitis requiring prolonged antibiotic treatment 
in the past year, but had not resulted in 3 or more 
incapacitating episodes or more than 6 episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  In support of this finding, the Board noted that 
the evidence on file included a January 1998 letter from the 
veteran's private doctor who stated that he first treated the 
veteran for chronic sinusitis in November 1997.  The doctor 
also stated that the veteran had a history of recurrent 
sinusitis and accompanying symptoms of headache, congestion, 
and drainage from his nose.  It was also stated that the 
veteran had been placed on medication, including antibiotics.  
His therapy continued for one month, after which time his 
symptoms improved considerably.  The physician stated that as 
of January 1998, the veteran's chronic sinus condition was 
much better, and would continue to do well if he continued 
steroid treatment.  Resolving all reasonable doubt in favor 
of the veteran, the Board concluded that the symptoms and 
treatment described by the January 1998 letter equated to one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, which merited a 10 
percent rating. 

The record reflects that in March 1999, the veteran submitted 
a motion for reconsideration of the September 1998 decision, 
which was subsequently denied.  However, this motion for 
reconsideration also contended that the decision was the 
product of CUE.  Regarding the alleged CUE, it was asserted 
that this decision contained CUE in that a higher rating was 
warranted.  It was noted that the Board had already 
acknowledged receipt of the January 1998 letter from the 
veteran's private doctor.  A summary of pertinent VA laws and 
regulations regarding the evaluation of service-connected 
disabilities was also provided.  Finally, it was contended 
that a November 1998 statement from a private doctor showed 
that the veteran was entitled to a disability rating in 
excess of 10 percent.

The March 1999 CUE motion noted the fact that the Board 
referred to the January 1998 letter in evaluating the 
veteran's claim.  However, no allegations were made 
regarding the Board's evaluation of this letter.  Similarly, 
while the CUE motion provided a summary of pertinent VA laws 
and regulations regarding the evaluation of service-
connected disabilities, there are no allegations that these 
laws and regulations were incorrectly applied.  See 38 
C.F.R. § 20.1403(a).  Moreover, the Board notes that 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE.  38 
C.F.R. § 20.1403(d). 

The only evidence identified in the CUE motion for the 
purposes of showing that the veteran was "undebatably" 
entitled to a disability rating in excess of 10 percent for 
his sinusitis is a November 1998 private medical statement.  
In short, the motion refers to evidence that was produced 
after the September 1998 decision.  As stated above, a 
review of CUE must be based on the record that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. 
§ 20.1403.  Furthermore, motions which fail to comply with 
the requirement set forth in Rule 1404(b) that a claimant 
specify the basis for his CUE claim are subject to dismissal 
without prejudice.  Disabled American Veterans, et al. v. 
Gober, supra.  Accordingly, in view of the fact that the 
moving party has failed to comply with Rule 1404(b) with 
respect to the September 1998 Board decision, and that no 
other allegation of CUE is supported by the record as noted 
above, the Board has no alternative but to dismiss the 
veteran's motion for CUE without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


